Case 1:19-cr-10081-IT Document 583-1 Filed 12/14/20 Page 1 of 3

As December 21* draws near my heart is overwhelmed with regret and
hope for all the student that where effected buy my poor decision
making. I am deeply sorry for the crime and dishonesty that I have
done. I know what I have done was wrong and I hope that the students
that where effected by my act of untruthfulness would forgive me. There
is no justification for what I have done. My heart goes out to the special
need students in this case I hope that they will still pursue their college
educations and not allow my foolish mistake to hinder them from being
successful young people. I am sorry that I didn’t adhere to guidelines set
by ACT and SAT. When this first started, I thought I was helping some
special needs students, not that its right, but I felt sorry for them being
able to manage their grades but scoring poorly on standardize test. |
didn’t care about the money. I felt like they deserved an opportunity. I
was wrong although they deserve the opportunity Just not in the manner
it was done.

Because of my poor decision my life has changed tremendously. I
struggle daily with being able to support myself. [ am so ashamed and
disappointed in myself. My daily reflection is a constant reminder of
how hard I must work to rebuild character and self-worth. J realized that
I hurt kids that believed in me most and I am truly sorry for not being
there for them. I loved working at Jack Yates High School and I truly
miss my JY community and [ am truly sorry for letting them down. This
has been a long road and it has taught me how one’s thoughtless acts can
affect so many people. Through all of this I must set goals for myself,
find a way to make it through successfully.

Whatever my outcome is I trust God will see me through. I messed up
and I’ve asked for His forgiveness. | believe that the kids are our future
and I will continue to encourage them to work hard to be successful
young men and women. I’m not quite sure what occupational direction
I'm pressing toward but I know I want to help as many people as

possible on my journey. il, J) Nuk
Case 1:19-cr-10081-IT Document 583-1 Filed 12/14/20 Page 2 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

NIKI WILLIAMS, ef ai.,

Case No. 1:19-CR-10081-IT

Defendants.

Newer! meme” Se” nee” eee” eee” nee” eee eee” Ne Se”

 

DEFENDANT NIKI WILLIAMS’? AFFIDAVIT

I, Niki Williams, hereby swear under the pains and penalties of perjury the following is

true to the best of my knowledge:

1.

I am the defendant in this matter. | pleaded guilty to one count of mail fraud and I take
responsibility for my actions.

I acknowledge that I was given money by Martin Fox for my role in this offense. The
only dispute I have is with the amount of money the Government says I received.

By way of background, at the time of this offense, I was working as a special education
teacher’s assistant. My annual salary was approximately $20,000. I did also proctor

exams for the SAT/ACT. But I did not receive that much money from it and no more than
between $500-$800 a year.

Between the money I earned working and my monthly expenses, I did not really have
savings. I largely lived paycheck to paycheck. I was able to pay my expenses, but I was
aware of every dollar that came in and out of my checking account.

I never asked Martin Fox for any specific amount of money. He gave me money and I
accepted it. But I never asked or negotiated for any amount. It was the same with Rick
Singer. He offered to send me a check, which I accepted. But I did not ask for a specific
amount and took what he gave me.

For the three times Martin Fox recruited me to help with the exams, he paid me $2,500 in
cash. I remember this vividly because $2,500 is a lot of money to me. I was not making
enough money at the time that I would forget whether I received $2,500 or $5,000.

When I received the check from Rick Singer, I obviously saw it was for $5,000. Because
[had not had contact with Martin Fox for that exam, I assumed Mr. Singer was paying

i
Case 1:19-cr-10081-IT Document 583-1 Filed 12/14/20 Page 3 of 3

me both our shares. That is, | assumed that Mr, Fox and I each received $2,500 cach time.
Because he was not a part of this test, ] assumed I received the entire $5,000.

Date: i Sf S J (iO CAs Libby

Niki Williams

Bo
